905 F.2d 1539
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marion B. TALLENT, Jr. Plaintiff-Appellant,v.VANDERBILT UNIVERSITY, D/B/A Vanderbilt University Hospital,Vanderbilt University School of Medicine, John L.Sawyers, Robert E. Richie, Defendants-Appellees.
No. 90-5081.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order which granted summary judgment to the defendants on one count and dismissed two pendent state counts.  The defendants move for dismissal of the appeal on grounds that there is no final, appealable order because the district court's certification under Fed.R.Civ.P. 54(b) was inadequate.  The plaintiff responds in opposition that the district court did consider reasons for certification and that the dismissal of the pendent state claims is appealable as a collateral order.  The defendants reply in support of their motion.


2
The district court did not include any reasons for certification of this nonfinal order as a final judgment, other than a recitation of the language of Rule 54(b) that "there is no just reason for delay".  This Court has held such a recitation to be inadequate.   Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155 (6th Cir.1988);  Corrosioneering, Inc. v. Thyssen Environmental Systems, Inc., 807 F.2d 1279 (6th Cir.1988);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  We are not persuaded to a contrary conclusion by the plaintiff's arguments.  There being insufficient certification of the order as a final judgment, this Court lacks jurisdiction.  It is further concluded that the dismissal of the pendent state claims in this case is not immediately appealable as a collateral matter.


3
It is therefore ORDERED that the defendants' motion to dismiss is granted.